Citation Nr: 0311141	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbosacral spine.

2.  Entitlement to service connection for degenerative 
changes of the right knee.  

3.  Entitlement to service connection for degenerative 
changes of the left knee. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1959 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A hearing was held at the RO in April 1998 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  In June 1998, the matter was 
remanded to the RO for additional development, and the case 
has now been returned to the Board for appellate 
consideration.   


FINDINGS OF FACT

1.  Degenerative changes of the lumbosacral spine were first 
shown many years after service and are not due to any 
incident of service, including a claimed fall.

2.  Degenerative changes of the right knee were first shown 
many years after service and are not due to any incident of 
service, including synovitis shown in service.

3.  Degenerative changes of the left knee were first shown 
many years after service and are not due to any incident of 
service.




CONCLUSIONS OF LAW

1.  Degenerative changes of the lumbosacral spine were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002). 

2.  Degenerative changes of the right knee were not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002). 

1.  Degenerative changes of the left knee were not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in August 1959, the veteran 
was seen complaining of trouble with his back for the past 
two days.  He said that it hurt mostly when he bent over to 
pick up heavy objects.  No pathology was found at that time, 
and there was no limitation of motion.  In January 1960, the 
veteran complained of pain in the left knee for the past 
couple of days.  He said he had no history of trauma or 
previous trouble.  No other joints were bothering him.  On 
examination, he had a question of slight effusion on the 
left, with good range of motion, intact ligaments, and no 
tenderness.  The impression was question of non-specific 
synovitis.  However, he remained symptomatic, and was 
hospitalized for 15 days from January to February 1960, for 
treatment of intermittent left knee pain with minimal 
effusion.  He gradually improved with bed rest, and was 
discharged asymptomatic, with the diagnosis of acute, non-
specific synovitis of the left knee, cause undetermined.  In 
June 1960, he complained that his left knee bothered him 
again with prolonged standing.  On examination, he had no 
demonstrable effusion and full range of motion.  The December 
1960 separation examination report noted a history of 
occasional pain and swelling of the left knee, not 
disqualifying, for which he had been hospitalized for two 
weeks from January to February 1960.

The file contains a report of a medical evaluation by E. 
Holt, M.D., dated in October 1977, which was received in 
February 1996.  According to this evaluation, the veteran 
reported swelling and pain in both of his knees, which had 
begun in military service, in 1960.  He had been hospitalized 
at that time.  He also said he had experienced severe pains 
in his lower back since 1961.  He said he currently had 
swelling and pains in his knees and lower back.  The 
diagnosis was possible slipped disc in the lower back, and 
osteoarthritis to be ruled out.  

Private medical records show the veteran's treatment from 
July to November 1981, following an injury to his low back, 
which occurred while lifting a heavy container.  Despite 
conservative treatment, he continued to experience pain with 
radiation to his ankle, and he was admitted to Palmyra Park 
Hospital in October 1981 for further treatment.  On 
admission, it was noted that X-rays were probably normal.  
Past history noted only a right inguinal herniorrhaphy in 
1973.  Examination of the extremities did not disclose any 
loss of range of motion, swelling, or other abnormalities.  A 
lumbar myelogram was performed which revealed a large defect 
at the L5-S1 on the right compatible with a herniated disc.  
He underwent a subtotal hemilaminectomy, which disclosed a 
herniated disc at L5-S1, with no other abnormalities seen in 
the lumbosacral spine.  The herniated disc was excised, and 
his pain was noted to have resolved by the time of his 
discharge several days later in November 1981.  

VA treatment records dated from August to September 1985 show 
the veteran's treatment for back pain, which he said had been 
intermittent for the past 4 years, since his lumbar disc 
surgery.  The pain radiated down the right leg, and on 
examination, there was some weakness on examination of the 
right lower extremity, as well as sensory deficit.  When he 
returned for follow-up, it was noted that he had improved 
somewhat on bed rest, although he still had significant back 
pain with radiation down the right leg.  However, a myelogram 
in September 1995 was normal.  

Private treatment records show the veteran's treatment from 
August to October 1993 for a left inguinal hernia he had 
sustained while lifting a 55-pound bag of chemicals while at 
work.  His job was noted to require repeated heavy lifting.  
He said that other than a right hernia repair in 1972 and 
back surgery in 1981, he had been in good health until the 
onset of these symptoms.  In October 1993, it was noted that 
his left inguinal hernia repair had completely healed, but he 
had a new complaint of pain in the right lumbar area with 
difficulty walking.    

In November and December 1993, the veteran underwent 
extensive evaluation of his low back pain with radiation into 
the lower extremities, including X-rays, a total body scan, 
and a lumbar myelogram.  Throughout these evaluations the 
veteran reported a history of surgery in about 1981, and a 
recent onset of back pain following the hernia repair 
surgery.  On examination, he had pain and limitation of 
motion in the low back.  X-rays showed multiple degenerative 
changes in the lumbosacral spine.  The total body bone scan 
was normal.  The myelogram showed a probable disc bulge at 
L3-4, but no evidence of radicular compression, and, 
therefore, no indication for surgical intervention.  The 
final pertinent diagnoses were lumbar spondylosis, no 
radicular compression of the lumbar spine, status 
postoperative herniated nucleus pulposus, L4-5 on the right 
side, probable.  In February 1994, he was diagnosed with 
failed back syndrome.  He had not returned to work.  

Records from the Social Security Administration (SSA) show 
that in December 1993, the veteran filed for SSA disability 
benefits, due to back disabilities, including a history of 
back surgery in 1981 for a herniated disc, and degenerative 
changes shown in 1993.  The records from SSA include the 1993 
and 1994 records discussed above.  In addition, the records 
contained the October 1994 report of an evaluation by a 
rehabilitation consultant, who noted that his past history of 
jobs had been entirely in the medium to heavy exertional 
level.  An evaluation of the veteran's physical disabilities 
in August 1994 noted that he had marked degenerative 
arthritis of the lumbar spine.  By a decision dated in April 
1995, he was found disabled for SSA purposes, due to his back 
disabilities.  

On a VA examination in March 1996, the veteran said that he 
had developed a problem with his back and had undergone 
surgery in 1981.  He said that while in the service, he had 
injured both is knees doing a lot of knee bends, and had been 
hospitalized for about two weeks.  Currently, he complained 
of some swelling and pain in both knees.  Examination of the 
low back disclosed limitation of motion with objective signs 
of pain on motion. The knees were slightly deformed due to 
degenerative joint disease, with pain on motion, but without 
swelling of either knee.  X-rays disclosed mild to moderate 
degenerative changes of both knees, and X-rays of the 
lumbosacral spine revealed moderate degenerative changes.  
The diagnoses were status post discectomy of the lumbosacral 
spine, degenerative changes of the lumbosacral spine, and 
degenerative joint disease of the knees.  

In April 1998, the veteran testified at a hearing before the 
undersigned regarding his symptoms during and after service, 
the treatment he received, and his attempts to obtain records 
of his post-service treatment.  He testified that he had 
initially injured his back in 1960 when he slipped on some 
ice and fell.  At the time, he felt it would get better, and 
he did not receive any treatment while on active duty.  
However, the pain had had continued to worsen.  He said that 
he was not experiencing back pain at separation, but that it 
began about 6 months after discharge.  He said he was treated 
by a chiropractor shortly after service, who had since died, 
and all of his records had been destroyed.  With respect to 
his knees, he said that in service, his knees had swollen to 
the extent he could not walk, and he had been hospitalized 
for treatment.  He said he had been told he had some kind of 
arthritis or something.  He said was treated for his knees 
shortly after service, but the doctor had retired, and his 
records had been destroyed.  

In February 2000, a VA examination was conducted.  The 
examiner noted that the claims file had been reviewed.  The 
veteran said that he had fallen on ice in 1960, and 
experienced lower back pain without radiation.  The examiner 
noted that subsequently, in 1981, he had undergone surgery, 
apparently a discectomy.  The veteran said that the 
improvement following that surgery had not been sustained, 
and eventually, in 1993, he had undergone a myelogram with 
epidural steroid treatment.  The veteran also said he had had 
swelling and pain in both knees in 1959, while doing 
intensive physical training.  He had spent 2 weeks in the 
hospital.  Although the pain had improved at the time, there 
had been a gradual worsening with swelling and pain, and an 
effusion had been tapped in 1979.  Currently, both knees 
swelled from time to time.  On examination, the veteran had 
limitation of motion of the low back and both knees.  X-rays 
disclosed degenerative changes of the lumbosacral spine and 
the knees, and soft tissue calcification behind the left 
knee.  The diagnosis was osteoarthritis of the lower back and 
both knees.  The examiner said the osteoarthritis would 
probably have occurred even if the events mentioned during 
service had not happened; however, these events probably were 
responsible for the early onset of the osteoarthritis.  

In April 2002, another VA examination was conducted.  The 
examiner noted that the claims file had been reviewed.  The 
veteran said he did not seek treatment for his back pain in 
service.  He said the pain after his fall on ice had not been 
significant enough to be treated at that time, and it was not 
until about 1964 when he started treatment with chiropractors 
for back pain.  After that, he had not been seen again until 
approximately 1981, after he had been lifting some cans.  The 
examiner did not feel that there was any evidence in the 
record or the history that he had significant back pain that 
arose in service, but rather it was 3 years after service 
before he was treated for back pain.  

With respect to the left knee, the examiner noted that the 
veteran had one episode of swelling in service, and was 
evidently hospitalized for two weeks, with some fluid drawn 
out of the knee, and no further problem in service, with 
degenerative changes of the left knee developing in recent 
years.  The examiner did not think that the left knee problem 
was directly related to the one episode of synovitis in 
service.  The examiner felt that the arthritis in the left 
knee was not based on trauma but due to the progressive aging 
process.  Finally, the examiner said that he felt that the 
veteran's back disorder originated in about 1964, and his 
knee problem originated in 1960 in service, but indicated 
this had been a single episode type of problem, which he did 
not feel was due to the onset of his degenerative changes 
later in life.  

II.  Duty to Assist and Notify

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA, and implementing regulations adopted 
in August 2001, redefine the obligations of VA with respect 
to the duty to assist, and impose a duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date, and thus applies to all issues in this appeal.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  In brief, these provisions note that the VA is 
to notify the claimant of the evidence necessary to 
substantiate the claim, and of the respective obligations of 
the VA and the claimant to obtain different types of 
evidence.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  In addition, upon receipt of a substantially 
complete application for benefits, VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002). VA will also notify the claimant 
if it has been unable to obtain relevant records.  
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(d) (2002).  
Where necessary to decide a claim, VA will provide an 
examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The file shows that by means of a supplemental statement of 
the case dated in November 2002, the veteran was informed of 
the provisions of the VCAA, including the evidence necessary 
to substantiate his claims, and of the respective obligations 
of the VA and him to obtain different types of evidence.  A 
further, more detailed discussion of potential evidence was 
included in the veteran's hearing.  Additional information 
regarding pertinent evidence, the applicable regulations, the 
evidence relied upon to decide the claims, and the reasons 
the claims were denied was provided in the notification of 
the rating action, the statement of the case, and the Board 
remand.  Identified records have been obtained, and VA 
examinations have been provided.  The Board is satisfied that 
the notice and duty to assist provisions of the law have been 
satisfied to the extent possible, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§  1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A.  Degenerative changes of the low back

The veteran contends that the degenerative changes in his low 
back are due to an injury in which he slipped and fell on ice 
in service.  

Service medical records show a single instance on which the 
veteran was treated for low back pain, although no limitation 
of motion or other pathology was noted on examination, and 
the separation examination was normal.  The presence of 
degenerative changes in the low back was not documented until 
1993, more than 30 years after service.  During that 
intervening 30 years, the veteran sustained a lifting injury 
in 1981, and underwent surgery for a herniated nucleus 
pulposus, which did not disclose the presence of any 
degenerative changes.   

VA examinations were conducted in February 2000 and April 
2002.  The earlier examination concluded that although 
osteoarthritis would probably have occurred even if the 
events mentioned during service had not happened, the events 
probably were responsible for the early onset of the 
osteoarthritis.  The latter examination resulted in a 
conclusion that neither the evidence in the record nor the 
history showed that he had significant back pain that arose 
in service, noting that it was not until 3 years after 
service that he was treated for back pain.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In doing so, the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In determining which of these examination reports is the most 
probative, the Board notes that although both examiners 
stated that the claims file was reviewed, neither refers to 
any specific evidence in the claims file, such as the 
evidence from 1981 to 1996, dating the onset of his back 
disorder to 1981 at the earliest.  In particular, the 
February 2000 examination report notes that the veteran 
"apparently" underwent a discectomy in 1981, although the 
claims file contains both the discharge summary and the 
operative report of that procedure, both stating a herniated 
disc was excised.    

The April 2002 examination contains a more detailed history, 
which notes that the veteran did not have any back pain after 
the slip on ice until a few years after service.  This is 
generally consistent with the veteran's hearing testimony, 
where he indicated a gap between the fall in service, and the 
subsequent incidence of back pain.  Thus, we find it to be 
based on a more accurate, detailed history, and, hence, more 
probative.  See Owens. 

Also of record is the report dated in 1977 from Dr. Holt, 
which reports a history of back pain extending to service.  
However, that report was dated 16 years after the veteran's 
discharge from service, and no examination findings were 
provided to support his diagnoses of possible slipped disc in 
lower back, and osteoarthritis to be ruled out.  As the basis 
for the doctor's medical opinion was the unsubstantiated 
medical history proffered by the veteran, which is not 
supported by the service medical records or the numerous 
medical records dated from 1981 to 1996, the Board finds the 
1977 opinion of little probative value.  See Reonal v. Brown, 
5 Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 (1993); 
Godfrey v. Brown, 8 Vet.App. 113 (1995).  

Further, subsequent records dated from 1981 to 1996 do not 
relate the onset of a low back disability to service, and the 
history provided by the veteran during those years was 
consistent in relating the initial onset to 1981, when he 
sustained an injury and underwent surgery.  Degenerative 
changes were diagnosed in 1993, and his symptoms have been 
chronic since that time.  

Although the evidence subsequent to 1996 notes that the 
veteran attributes his back disability to a fall on ice in 
service, his hearing testimony and the 2002 VA examination 
indicate that his symptoms resolved after that injury and he 
did not experience back pain for some time.  Under such 
circumstances, as a layman, he is not competent to give a 
medical opinion on diagnosis or etiology on the later 
developing back pain.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Moreover, the surgery in 1981 did not disclose any 
degenerative changes, which were first shown in 1993, many 
years after service.  The preponderance of the evidence is 
against the claim for service connection for degenerative 
changes of the lumbosacral spine.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



B.  Degenerative changes of the knees

With respect to the left knee, the veteran was treated in 
service for knee pain and swelling, thought to be synovitis.  
However, he had no complaints at separation, and degenerative 
changes were not shown for many years thereafter.  Although 
Dr. Holt's 1977 report refers to knee pain, with arthritis 
suspected, the subsequent records from 1981 to 1996 do not 
demonstrate the presence of degenerative changes until 1996.  
Significantly, the records dated from 1981 to 1994, which 
show evaluations of his lower extremities due to his 
radiating back pain, do not indicate the presence of any knee 
pain or disability.  The absence of a contemporaneous record 
of continuity of symptomatology during this period supports 
the conclusion reached on the April 2002 VA examination, that 
the incident in service was acute, and not related to 
degenerative changes which developed years later.  As a 
result, the Board finds that opinion to be more probative, 
and the preponderance of the evidence is against service 
connection for degenerative changes of the left knee.  

Turning to the right knee, the service medical records do not 
show any complaints or abnormal findings pertaining to the 
right knee.  Although the veteran's current recollection is 
that the in-service hospitalization was for treatment of both 
knees, the service medical records clearly show that the left 
knee only was involved.  As a result, the evidence dated many 
years after service relating the onset to service based on an 
erroneous history is not probative.  See Reonal, Swann, 
supra.  Therefore, the weight of the evidence is against the 
claim.

As the preponderance of the evidence is against the claims 
for service connection for degenerative changes of the right 
and left knees, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for degenerative changes of the 
lumbosacral spine is denied.

Service connection for degenerative changes of the right knee 
is denied.

Service connection for degenerative changes of the left knee 
is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

